Citation Nr: 1223813	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for arthritis of the right knee. 

2.  Entitlement to a rating greater than 10 percent for arthritis of the left knee prior to March 14, 2007 and from September 1, 2007 to March 6, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and May 2004 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied increased ratings for left knee and right knee arthritis respectively. 

In July 2010, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During the pendency of this appeal, the Veteran was awarded a temporary total disability rating for his left knee from March 14, 2007 to August 30, 2007 for surgical convalescence pursuant to 38 C.F.R. § 4.30.  This aspect of the Veteran's appeal, therefore, is no longer before the Board here because the Veteran has been awarded the maximum benefit allowed for his left knee during that time period.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (holding after the veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Moreover, on March 7, 2011, the Veteran had a left total knee replacement and was assigned a 100 percent disability until May 1, 2012, under Diagnostic Code 5055, with a 30 percent disability evaluation being assigned thereafter.  Accordingly, the Board has rephrased the issue based upon the RO/AMC's actions during the course of the appeal.  

In its September 2010 decision, the Board noted that it had to consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  It observed that the Veteran had alleged inability to obtain or retain employment due to his service-connected knee disorders.  It found that such allegations were sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The Board noted that such a claim had not, however, been considered by the RO or appealed to the Board.  Therefore, it referred the issue of entitlement to TDIU to the RO for appropriate action.

It does not appear that the RO has addressed the issue of a TDIU up to this point.  Therefore, the Board still does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Flexion of the right knee has been shown to be limited to no less than 105 degrees, and extension to no less than 0 degrees, even when considering functional impairment, throughout the course of the appeal. 

2.  Flexion of the left knee has been shown to be no less than 95 degrees, with extension to no less than 0 degrees prior to July 29, 2008, and limited to no more than 10 degrees thereafter.  

3.  Objective findings of subluxation or lateral instability of the left knee or right knee have not been demonstrated. 

4.  The Veteran's left partial lateral meniscectomy is symptomatic.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for left knee arthritis, based upon limitation of flexion, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2011).

3.  The criteria for a separate 10 percent evaluation for left knee arthritis, based upon limitation of extension, have been met since July 29, 2008.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2011).

4.  The criteria for a separate compensable disability evaluation for left or right knee arthritis based upon subluxation/lateral instability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for a separate 10 percent disability rating for a partial left lateral meniscectomy have been met from September 1, 2007, to March 6, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2011). 

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate disability rating must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In August 2003, the Veteran requested increased evaluations for his right and left knee disorders.  

In a September 2003 treatment record, the Veteran reported having bilateral knee pain.  He denied any clicking or locking.  The pain was noted to be in the retropatellar area.  He noticed the pain when going up and down stairs.  The Veteran also reported a feeling of occasional giving way.  

Physical examination revealed that the Veteran walked without a limp.  Examination of both knees revealed a hint of thigh muscle atrophy, bilaterally.  He had no significant medial joint line pain.  The Veteran had full range of motion for both knees.  The patellae seemed to tract nicely in the patellofemoral groove.  There was no effusion and ligamentous and McMurray testing were negative.  X-rays were negative except for a hint of patellar spurring.  It was the examiner's impression that the Veteran had probably early chondromalacia patella, bilaterally, greater on the left than the right.  

At the time of an October 2003 VA examination, the Veteran reported having bilateral knee pain ranging from 4-9/10.  He noted having bilateral knee stiffness, fatigability, lack of endurance, instability, and giving way of both knees.  He stated that both knees had buckled when climbing stairs helping someone move their belongings.  He denied any swelling, heat, redness, or locking of the knees.  The Veteran stated that he had 9/10 pain with flare-ups, which occurred daily and lasted up to two hours.  Precipitating factors were walking stairs and carrying heavy objects.  Alleviating factors were laying down, using a heating pad, and taking Tramadol.  There was no change of motion in the knees with flare-ups.  He did not use crutches, braces, a cane, or corrective shoes.  He had tried wearing a right knee brace in the past but could not wear it while working, so he stopped using it.  

The Veteran denied dislocation or subluxation.  He noted that he had been laid off from his job as an iron worker due to the economy.  He felt that he could not do the type of work that he had previously done.  He indicated that he could not bend and squat like he used to.  The Veteran avoided stairs due to the pain and also avoided standing and sitting too long due to pain.  He stopped running eight years ago.  The Veteran was able to bathe, feed, and dress himself.  

Physical examination revealed left knee flexion from 0 to 120 degrees on active and passive motion.  Pain was reported at 110 degrees.  Right knee flexion was from 0 to 120 degrees, with pain at 115 degrees.  Tenderness was noted in the patellar area, bilaterally.  There was no edema, effusion, instability, weakness, redness, heat, abnormal movements, or guarding of movements.  Posture was normal.  There was slight thigh muscle atrophy on the left thigh compared to the right.  No knee crepitus was present and there was no knee instability of the medial/lateral and anterior/posterior cruciate ligaments.  McMurray's test was also negative.  It was the examiner's impression that the Veteran had arthritis of both knees.

A November 2004 MRI of the left knee revealed an anterior cruciate ligament tear, posterior horn medial meniscus tear, and osteoarthritis of the left knee.  A MRI of the right knee, performed at the same time, revealed absence of the anterior cruciate ligament suggestive of a chronic tear; thinning of the posterior patella facet cartilage consistent with chondromalacia patella Grade 2; and mild osteoarthritic changes.

At the time of an August 2007 outpatient visit, the Veteran was noted to have knee tenderness with full range of motion  

The Veteran was afforded an additional VA examination in July 2008.  The Veteran complained of constant knee pain aggravated by prolonged standing and walking.  He reported that the left knee was worse than the right.  He noted having buckling of the knees which occurred one or two times per day.  The Veteran reported falling one time per day.  He denied any injury from falling.  The Veteran also noted having occasional swelling.  Assistive devices were noted to be a cane.  Occupational effects were not applicable as the Veteran had been unemployed for the past five years.  He had been a welder and stated that he did not believe he would be able to work as a welder with his present knee conditions.  The Veteran indicated that he had difficulty negotiating stairs and that he could not walk more than one-half block.  He stated that he had flare-ups five times per week and that they lasted 7 to 8 hours.  The examiner indicated that he could not estimate the range of motion loss during flare-ups.  There was no incapacitation.  

Physical examination revealed that there were annular scars on the anterior aspects of both knees.  McMurray's and patellar grind tests were negative.  There was no crepitus, deformity, erythema, effusion, instability, or tenderness.  Flexion for the right knee was from 0 to 110, with pain at 70 degrees.  Flexion for the left knee was from 10 to 100, with pain at 55 degrees.  There was no additional range of motion loss due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use.  It was the examiner's impression that the Veteran had degenerative joint disease of both knees.  

At the time of an August 2008 visit, the Veteran was noted to have pain in both knees.  In an October 2008 treatment record, the Veteran indicated that his knees were always bothersome.  

At his July 2010 hearing, the Veteran reported that his treatment was with pain killers.  He noted being seen by his physicians every six months.  He stated that his left knee would give out on him and indicated that this had been happening over the past three or four years.  He noted that he could comfortably walk about one block.  The Veteran further testified that stairs were a problem as they caused his knees to buckle.  

The Veteran stated that when he got up in the morning his knees were stiff.  He noted that even stretching his knees did not take away the pain.  He reported that he had to move really slowly when attempting to get into automobiles.  He also noted that he felt that his knees could slip out of place when walking.  The Veteran reported falling on several occasions, the last time three weeks prior to the hearing.  He stated that someone had taken his previous pair of braces on him as he was homeless.  He noted that this had happened more than once.  The Veteran reported that his knees had been deteriorating over the last several years.  He stated that he had had two surgeries on his left knee.  

In September 2010, the Board remanded this matter for further development to include a VA examination.  

In a September 2010 treatment record, the Veteran was noted to have complaints relating to both knees.  He indicated that his chief problem was instability of the left knee. 

In conjunction with the Board remand, the Veteran was afforded a VA examination in November 2010.  The Veteran reported having bilateral knee discomfort.  He indicated that his knee problems had become progressively worse.  The Veteran was noted to be wearing a brace and to be taking medication for the pain.  Response to treatment had been fair.  

The examiner indicated that there was no deformity or incoordination of either knee.  There was also no decreased speed of joint motion or episodes of dislocation or subluxation.  There was also no evidence of locking episodes or effusion and there were also no flare-ups of joint disease.  The Veteran did not have constitutional symptoms of arthritis or incapacitating episodes of arthritis.  

The Veteran reported having giving way, instability, pain, stiffness and weakness.  He indicated that the condition affected the motion of the joint.  The Veteran stated that he could stand for 15-30 minutes and that he was able to walk about three blocks.  He noted using a brace and one crutch on an intermittent basis.  

Physical examination revealed that the Veteran had an antalgic gait.  There was no evidence of abnormal weight bearing or loss of bone or part of the bone.  There was also no inflammatory arthritis.  

Examination of the left knee revealed crepitus and tenderness.  The left knee was minimally warmer than the right.  There was no crepitation, grinding or instability.  There was some meniscus abnormality but no locking, effusion, or dislocation was present.  The meniscus was surgically absent.  McMurray's test was negative.  

As to the right knee, there was tenderness and guarding of movement.  There was no crepitation, clicks or snaps, grinding, instability, patella abnormality, or meniscus abnormality.  There were no abnormal tendons or bursae and no other knee abnormalities.  

Range of motion for the left knee was from 10 to 95 degrees.  There was objective evidence of pain with motion.  Right knee flexion was from 0 to 105 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion after three repetitions.  There was also no joint ankylosis.  The examiner rendered diagnoses of residuals of left knee partial medial meniscectomy and bilateral degenerative arthritis.  

The examiner noted that the Veteran had applied for Social Security disability benefits and indicated that the Veteran was currently unemployed and had been unemployed since 2003.  He had been laid off as there was no work.  He had been a welder.  The examiner stated that the Veteran's knee problems had a significant effect on his work as he had to work slower and had difficulty standing or kneeling for extended periods of time.  The knee problems also had a severe effect on his ability to do chores and prevented him from doing sports.  It had moderate effects on shopping and recreation and mild effects on bathing, dressing, toileting, and grooming.  It had no effect on feeding.  

In a September  2010 treatment record, it was again noted that the Veteran had chronic problems with both knees, sometimes more on the right and sometimes more on the left.  Physical examination revealed that the Veteran had one plus Lachman on both knees with no effusion.  There was no medial or lateral instability.  The examiner rendered a diagnosis of osteoarthritis of both knees. 

At the time of a January 2011 orthopedic consult, the Veteran reported that his left knee pain had not improved with a knee scope or conservative care over the past four years.  It was recommended that a total left knee replacement be performed.  Range of motion was from 0 to 100 degrees for the left knee.  Muscle strength was reported as normal. 

During a February 2011 pre-surgery physical, the Veteran complained of pain, loss of motion, crepitus, stiffness, instability, and having difficulty with weight bearing.  He ambulated without aids but was only able to walk a few blocks before having to stop and rest.  

As noted in the examination reports, the Veteran has small surgical scars of his left and right knees.  In order to warrant a compensable evaluation, superficial scars of other than the head, neck, or face, must comprise areas of at least 144 square inches, or must be unstable, or must be painful.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, or 7804.  Deep scars or scars that cause limited motion must comprise areas exceeding 6 square inches in order to warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7801.  As indicated in the examination reports and clinical records, the Veteran's scars do not meet any of these criteria so a separate rating for scars is not warranted.

As it relates to flexion of the right knee, the Veteran has not been shown to have flexion to less than 105 degrees at the time of any VA examination or outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation would be warranted under 5260.  Likewise, as it relates to flexion of the left knee, the Veteran has been shown to have flexion of his left knee for the time period in question of no less than 95 degrees, which would warrant a noncompensable evaluation.  However, as he has been shown to have arthritis of the knee, a 10 percent disability evaluation would also be warranted under DC 5260.  

With regard to the right knee, the Veteran has been found to have full extension at the time of each VA examination and outpatient visit, with no additional limitation of motion being found after repetitive use. As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.  

As to the left knee, the Board notes that prior to the July 29, 2008, VA examination, the Veteran was noted to have full extension to 0 degrees at the time of each VA examination and outpatient visit.  As such, an increased or separate compensable disability would not be warranted under DC 5261 prior to July 29, 2008.  At the time of the July 29, 2008, VA examination, the Veteran was noted to have extension limited to 10 degrees.  The Veteran was again noted to have extension limited to 10 degrees at the time of his November 2010 VA examination, which did not worsen or increase with repetitive motion.  As such, a separate 10 percent disability evaluation for limited extension for the left knee, and no more, is warranted from July 29, 2008, under DC 5261.  

As to subluxation/lateral instability for the left and right knees, the Veteran has reported having give way and instability in his knees throughout the course of the appeal.  

As it relates to the right knee, the Board notes that at the time of the October 2003 VA examination, physical examination revealed no instability, weakness, redness, heat, abnormal movements, or guarding of movements.  No knee crepitus was present and there was no knee instability of the medial/lateral and anterior/posterior cruciate ligaments and McMurray's test was negative.  At the July 2008 VA examination, physical examination revealed that McMurray's and patellar grind tests were negative.  There was also no instability.  At the November 2010 VA examination, there was no evidence of locking episodes or effusion.  Physical examination revealed no crepitation, grinding, instability, patella abnormality, or meniscus abnormality.  Thus, while the Board has considered the Veteran's subjective reports, the objective medical evidence simply does not reveal clinical support for his contentions and the Board therefore cannot assign a compensable disability evaluation under 5257 for the right knee.  The clinical presence of instability or subluxation is a medical finding which the Veteran is not competent to relate.

As to the left knee, the Board notes that at the time of the October 2003 VA examination, physical examination revealed no instability, weakness, redness, heat, abnormal movements, or guarding of movements.  No knee crepitus was present and there was no knee instability of the medial/lateral and anterior/posterior cruciate ligaments and McMurray's test was negative.  At the July 2008 VA examination, physical examination revealed that McMurray's and patellar grind tests were negative.  There was also no instability.  

At his November 2010 VA examination there was no evidence of locking episodes or effusion.  Examination of the left knee revealed no crepitation, grinding or instability.  While there was some meniscus abnormality, no locking, effusion, or dislocation was present and McMurray's test was negative.  Thus, while the Board has considered the Veteran's subjective reports, the objective medical evidence simply does not reveal clinical support for his contentions and the Board therefore cannot assign a compensable disability evaluation under 5257 for the left knee.  The clinical presence of instability or subluxation is a medical finding which the Veteran is not competent to relate.

As it relates to DC 5259, and removal of semilunar cartilage, the Board notes that as part of the March 2007 left knee arthroscopic surgery, a partial lateral meniscectomy was performed.  Physical examination of the knee has revealed tenderness and pain since that time.  As noted above, the General Counsel suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis. 

Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of tenderness and pain are attributable, at least in part, to the documented cartilage injury and resulting surgery.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate 10 percent disability rating is warranted for the left knee from September 1, 2007, the time following the 100 percent temporary total evaluation granted in connection with the March 14, 2007, surgery, under DC 5259, until the time of his recent left knee replacement in 2011.  The Board finds that the Veteran has been assigned the highest possibility disability evaluation under this code.  



Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's right and left knee disorder manifestations are contemplated by the rating schedule.  He has no symptoms from his knee disorders that are not contemplated by the rating criteria.  In fact, as described above, he has separate ratings for arthritis with resulting limitation of motion and residuals of meniscectomy.  Since the Veteran's disability picture is contemplated by the rating schedule, consideration of an extraschedular rating is not warranted.

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the appellant's status has been substantiated.  The Board observes that in September 2003, May 2004, July 2008, and August 2008 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in the July and August 2008 letters.  

A number of these letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  The Board also reviewed all treatment records set forth in "Virtual VA".  

The Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous VA treatment records.  The Board also notes that the September 2010 remand was substantially complied with in that the examiner provided the necessary detail to properly rate the Veteran's claim and additional VA treatment and Social Security disability records were obtained and associated with the claims folder.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his July 2010 hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

An evaluation in excess of 10 percent for right knee arthritis is denied. 

An evaluation in excess of 10 percent for left knee arthritis, based upon limitation of flexion, have not been met.

A separate 10 percent evaluation for left knee arthritis, based upon limitation of extension, from July 29, 2008, is granted. 

A separate compensable disability evaluation for left or right knee arthritis, based upon subluxation/lateral instability, is denied.

A separate 10 percent disability rating for a partial left lateral meniscectomy from September 1, 2007, to March 6, 2011, is granted. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


